Citation Nr: 0324011	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for a left foot 
injury.

The veteran's claim was previously before the Board in April 
2000.  At that time, the Board denied the veteran's claim and 
he appealed to the United States Court of Appeal for Veterans 
Claims (Court).  In a December 2000 Order, the Court vacated 
the April 2000 decision and remanded the matter to the Board 
for re-adjudication.  In August 20001, the claim of 
entitlement to service connection for a left foot disorder 
was remanded by the Board further development and 
adjudication in accordance with the Veteran's Claims 
Assistance Act of 2000 (VCAA).  The matter is once again 
before the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  A left foot disorder is related to the veteran's period 
of active duty service.


CONCLUSION OF LAW

Residuals of a left foot injury were incurred in service. 
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable disposition of the issue resolved in 
this determination, the Board finds that further development 
under the VCAA and/or previously existing law is not 
necessary. 

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 

Background

The veteran essentially contends that he is entitled to 
service connection for a left foot disorder.  Specifically, 
he contends that he injured his foot in basic training.  The 
veteran indicated that the incident occurred while he was 
running an obstacle course.  

The veteran's service medical records have not been 
associated with the claims folder.  Numerous attempts were 
made to locate the missing service medical records from the 
National Personnel Records Center (NPRC).  NPRC responded and 
indicated that they had no medical records on file, as they 
were destroyed in the 1973 fire.  Attempts were also made to 
locate Surgeon General's Office (SGO) records, which also 
resulted in a negative response.

Analysis

The pertinent facts are as follows.  The veteran has 
submitted numerous lay statements in support of his service 
connection claim.  A statement submitted by C.W. indicated 
that he knew the veteran prior to service and he had no foot 
problems.  He indicated that while they were both on leave 
from the service, he and the veteran attempted to go dancing, 
but the veteran told him that he injured his foot in basic 
training and it was too painful.  A statement submitted by 
M.A.R. indicated the veteran told her that he had hurt his 
foot in the Army.  She stated that his foot would swell, he 
couldn't walk on it, and that he always walked funny on his 
left side.  A statement from L.M.Z. indicated that when the 
veteran came home from basic training, his foot was heavily 
bandaged and he told her that he was informed by a doctor 
that he had broken a bone in his instep.  An additional 
statement by M.Z. revealed that she married the veteran's 
brother.  She indicated that the veteran lived with them 
until he went into the Army and when he came home, he had 
problems with his foot that lasted until today.

VA outpatient treatment records dated between December 1996 
and April 1997 indicate the veteran complained of left foot 
pain in March 1997.  At that time the veteran was diagnosed 
with posterior tibial tendon insufficiency.  In February 
1999, the veteran presented testimony before the RO.  The 
veteran testified to the following: he injured his foot in 
basic training; he fell off a wall while running an obstacle 
course; it hurt to walk on his left foot; he had arch 
supports for his left foot; he did not seek post-service 
treatment because of finances; and he had pain and swelling 
in his foot.  The veteran's wife also testified.  She stated 
that she married the veteran in 1950 and throughout their 
marriage, he always had problems with his left foot.

The veteran submitted additional lay statements at the 
aforementioned RO hearing.  They indicated that the veteran 
had no injury prior to entering service and subsequent to his 
discharge he walked with a limp.  Statements from the 
veteran's cousin and aunt confirmed that after the veteran 
was discharged from service he walked with a limp.  
Statements from the veteran's friends also indicated the 
veteran had a limp after service and that he walked with a 
cane.

In February 1999 the orthopedic department at Portland VA 
Medical Center (VAMC) saw the veteran.  The examiner noted 
the veteran had a foot injury in service from which he did 
recover, but has had progressive pain ever since. The 
examiner indicated that he had treated the veteran two years 
prior when he first noted that the veteran had 
"significant" post-traumatic changes in the first 
metatarsocuneiform joint, some degenerative changes in the 
metatarsophalangeal joint, and planovalgus deformity of his 
hind and midfoot.  The examiner stated that at that time he 
told the veteran his foot disorder was probably a chronic 
injury that had been there a long time, the exact date, which 
could not really be determined, but it was very likely that 
it had occurred at the time of his original injury.  

The examiner stated that the veteran's description of the 
injury, the history of chronic pain, and the progressive 
collapse over a number of years was very typical of posterior 
tibial tendon ruptures.  Moreover, he indicated that chronic 
planovalgus deformity and degenerative changes at the 
metatarsophalangeal joint were common, as well as 
degenerative changes associated with abnormal stress through 
the midfoot resulting in the metatarsocuneiform degeneration.  
He further revealed that this was an injury that would not 
have likely been diagnosed 40 or 50 years ago and was 
frequently missed even at the present.  The examiner opined 
that he thought the veteran's chronic posterior tibial tendon 
rupture and secondary degenerative changes at the 
metatarsocuneiform and metatarsophalangeal joints could have 
"very easily...been related to his original injury."  He 
concluded that though there was no absolute way to say they 
were related, as the veteran did not present there for his 
original injury, his disorder could fit the pattern.

VA outpatient treatment records dated between 1993 and 2001 
note the veteran had a limp in his gait due to an old injury.  
They also reflect the veteran complained of severe left foot 
pain.  X-rays showed degenerative joint disease of the mid 
foot.  

Daily Sick Reports for Battery C, 97th AAA Gn. Bn, have been 
associated with the veteran's claims folder.  Reports dated 
between December 1944 and August 1945 reveal the veteran 
reported for sick call in May 1945, June 1945, and July 1945.  
While they do not state the reason for reporting, each 
indicates the veteran returned to duty.  

In October 2002 the veteran sought treatment at the Boise 
VAMC.  At that time the veteran reported increasing left foot 
pain.  The veteran relayed a history of jumping off a wall 
while in training.  The veteran indicated that he was treated 
with an ace wrap and has had subsequent pain and deformity.  
The examiner noted that orthopedics felt the veteran had 
chronic posterior tibial tendon rupture with secondary 
degenerative changes.  The examiner opined the veteran had 
deformity and symptoms that "could well be related to an 
injury in service such as he relates."

Finally in February 2003, the veteran was afforded a VA feet 
examination.  The veteran again relayed a history of injuring 
his foot while running an obstacle course in service and 
falling off a wall.  The examiner noted that a review of the 
claims folder did not reflect any injury from a fall in 
service.  After physical examination, the examiner diagnosed 
the veteran with mild cavus deformities of both feet, 
osteoarthritis of the tarsal metatarsal joints of the left 
foot, hammer toes of the left foot, and a twisting injury of 
the left foot while in service.  The examiner opined the 
veteran had a left foot problem that he didn't think began in 
service because there was no documentation in either the 
veteran's history or medical record that confirmed sufficient 
trauma to necessitate treatment while in the service.  The 
examiner concluded that he did not find any evidence of a 
left foot problem prior to the 1990's.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102.  In this regard, as noted at the outset, 
the veteran's service medical records are not available.  
Therefore, as there are missing service medical records, 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  

The Board finds the veteran's statements and testimony to be 
consistent and credible with respect to the evidence 
contained within the claims folder.  In February 1999, the 
veteran and his wife testified under oath that he injured his 
left foot in service and has had problems since his 
discharge.  While post-service treatment records do not 
document complaints of left foot pain or findings of a left 
foot disorder until 1997, the veteran stated that he did not 
seek treatment due to financial difficulties.  The Board does 
not find this to be implausible and has no reason to doubt 
the veteran's veracity especially in light of the numerous 
lay statements from friends and family, which support the 
veteran's account.  

Though the February 2003 examiner found the veteran had a 
left foot problem that he didn't think began in service, his 
opinion was based on the lack of documentation of the in-
service injury.  The examiner indicated that he reviewed the 
claims folder and it did not reflect any injury from a fall 
in service.  The Board finds the reliance upon the absence of 
service medical records to substantiate the claim is 
misplaced, as it is clearly documented in this veteran's 
claims folder that service medical records were destroyed in 
the fire at NPRC.  As such, the conclusions by said examiner 
are not probative of the matter on appeal.  Clearly, the 
medical evidence is in conflict.  Where the opinions differ, 
it is not possible to conclude that the evidence 
preponderates against the claimant. 


ORDER

Entitlement to service connection for residuals of a left 
foot injury is granted.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

